                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT CHATTANOOGA

WILLIAM WAYNE MARTIN,                                  )
                                                       )
                Petitioner,                            )
                                                       )
v.                                                     )              No.:    1:16-CV-238-HSM
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                Respondent.                            )

                                       MEMORANDUM OPINION

            Federal inmate William Wayne Martin has filed a motion to vacate, set aside, or correct

     sentence pursuant to 28 U.S.C. § 2255. Respondent has filed a response in opposition to the

     motion, and Martin has filed a reply thereto. Having considered the pleadings and the record,

     along with the relevant law, the Court finds that it is unnecessary to hold an evidentiary hearing1,

     and Martin’s § 2255 motion will be denied.

     I.     BACKGROUND FACTS AND PROCEDURAL HISTORY

            Martin pleaded guilty and was convicted of possessing a firearm and ammunition as a felon

     in violation of 18 U.S.C. § 922(g) [Doc. 23 in No. 1:11-CR-69]. Based on his prior Tennessee

     convictions – including six convictions for burglary and one conviction for aggravated assault –

     Martin was deemed an armed career criminal [Presentence Investigation Report (“PSR”) ¶¶ 22,

     53, 55-57 in No. 1:11-CR-69]. The Court sentenced him to the statutory mandatory minimum of

     180 months’ imprisonment [Doc. 23 in No. 1:11-CR-69]. Martin did not appeal.


            1
              An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
     conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
     prisoner’s ultimate burden, however, to sustain his claims by a preponderance of the evidence. See
     Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record
     conclusively shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo
     v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).
       On or about June 20, 2016, Martin filed the instant § 2255 motion, alleging that his status

as an armed career criminal is no longer valid after the Supreme Court’s decision in Johnson v.

United States, which invalidated the residual clause of the Armed Career Criminal Act “(ACCA”)

[Doc. 1]. Johnson v. United States, 135 S. Ct. 2551 (2015). The United States was ordered to

respond to Martin’s allegations, and it complied with the order by filing a response in opposition

to the motion on August 19, 2016 [Doc. 5]. Thereafter, Martin filed a reply to the United States’

response [Doc. 6].

II.    LEGAL STANDARD

       After a defendant has been convicted and exhausted his appeal rights, a court may presume

that “he stands fairly and finally convicted.” United States v. Frady, 456 U.S. 152, 164 (1982). A

court may grant relief under 28 U.S.C. § 2255, but the statute “does not encompass all claimed

errors in conviction and sentencing.” United States v. Addonizio, 442 U.S. 178, 185 (1979).

Rather, collateral attack limits a movant’s allegations to those of constitutional or jurisdictional

magnitude, or those containing factual or legal errors “so fundamental as to render the entire

proceeding invalid.” Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (citation omitted);

see also 28 U.S.C. § 2255(a).

III.   DISCUSSION

       The ACCA requires a 15-year minimum sentence for a felon who unlawfully possesses a

firearm after having sustained three prior convictions “for a violent felony or a serious drug

offense, or both.” 18 U.S.C. § 924(e)(1). The statute defines a “violent felony” as “any crime

punishable by imprisonment for a term exceeding one year” that (1) “has as an element the use,

attempted use, or threatened use of physical force against the person of another” (the “use-of-force

clause”); (2) “is burglary, arson, or extortion, involves use of explosives” (the “enumerated-offense



                                                 2
clause”); or (3) “otherwise involves conduct that presents a serious potential risk of physical injury

to another”) (the “residual clause”). 18 U.S.C. § 924(e)(2)(B).

       In Johnson v. United States, the Supreme Court struck down the residual clause of the

ACCA as unconstitutionally vague and violative of due process. Johnson, 135 S. Ct. at 2563.

However, Johnson did not invalidate “the remainder of the Act’s definition of a violent felony.”

Id. Therefore, for a § 2255 petitioner to obtain relief under Johnson, he must show that his ACCA-

enhanced sentence was necessarily based on a predicate violent felony that only qualified as such

under the residual clause. See, e.g., Potter v. United States, 887 F.3d 785, 788 (6th Cir. 6018).

Accordingly, post-Johnson, a defendant can properly receive an ACCA-enhanced sentence based

either on the statute’s use-of-force or enumerated-offense clauses. United States v. Priddy, 808

F.3d 676, 683 (6th Cir. 2015); see also United States v. Taylor, 800 F.3d 701, 719 (6th Cir. 2015)

(affirming ACCA sentence where prior convictions qualified under use-of-force and enumerated-

offense clauses).

       In evaluating whether a conviction qualifies as a predicate offense under the ACCA’s

enumerated-offense clause, courts apply the “categorical approach,” which requires the reviewing

court to compare the elements of the statute of conviction with the “generic elements” of the

offense. Mathis v. United States, 136 S. Ct. 2243, 2248 (2016); Descamps v. United States, 570

U.S. 254, 257 (2013). If the statute of conviction is broader than that criminalizing the generic

offense, then it cannot qualify as a violent felony, regardless of the facts comprising the offense.

See, e.g., Mathis, 136 S. Ct. at 2248-49.

       Where the statute of conviction is “divisible,” in that it lists elements in the alternative to

define several different variants of the crime, courts may employ the “modified categorical

approach” in order to evaluate which of the alternative elements constituted the offense of



                                                  3
conviction. See, e.g., Mathis, 136 S. Ct. at 2249. When considering whether the conviction

qualifies as an ACCA predicate under this approach, courts may review a limited set of documents

(referred to as Shepard documents) to determine the elements of the crime of conviction and

compare that crime to the generic offense. See id.; see also Shepard v. United States, 125 S. Ct.

1254 (2005).

       A.      Aggravated assault

       At the time Martin was convicted of aggravated assault, Tennessee law held that a person

commits aggravated assault if, in relevant part, he:

       (1)     Intentionally or knowingly commits an assault as defined in § 39-13-101
       and:
               (A)     Causes serious bodily injury to another; or
               (B)     Uses or displays a deadly weapon; or

       (2)     Recklessly commits an assault as defined in § 39-13-101(a)(1), and:
               (A)    Causes serious bodily injury to another; or
               (B)    Uses or displays a deadly weapon.

Tenn. Code Ann. § 39-13-102(a). A violation of subdivision (a)(1) is a Class C felony, while a

violation of (a)(2) is a Class D felony. See Tenn. Code Ann. § 39-13-102(d)(1).

       The statute is divisible, because it lists several different variants of the offense. See, e.g.,

United States v. Cooper, 739 F.3d 873, 879 (6th Cir. 2014) (recognizing that “§ 39-13-102 can be

offended in a number of ways”). In this case, the Shephard documents demonstrate that Martin

was convicted of a Class C felony – the knowing/intentional variant of the offense [See Doc. 5 p.

13]. Martin’s aggravated assault conviction thus categorically qualifies as a violent felony under

the use-of-force clause. See Davis v. United States, 900 F.3d 733, 737 (6th Cir. 2018) (finding

prior Tennessee conviction for aggravated assault conviction under § 39-13-102(a)(1), when

confirmed by documented proof, qualifies as a predicate crime under the ACCA). Accordingly,

Martin’s aggravated assault conviction constitutes an ACCA predicate offense.

                                                  4
       B.      Burglaries

       The Tennessee burglary statute under which Martin was convicted provides that an

individual commits burglary when, “without the effective consent of the property owner,” he:

       (1) Enters a building other than a habitation (or any portion thereof) not open to the
       public, with intent to commit a felony, theft or assault;

       (2) Remains concealed, with the intent to commit a felony, theft or assault, in a
       building;

       (3) Enters a building and commits or attempts to commit a felony, theft or assault;
       or

       (4) Enters any freight or passenger car, automobile, truck, trailer, boat, airplane or
       other motor vehicle with intent to commit a felony, theft or assault or commits or
       attempts to commit a felony, theft or assault.

Tenn. Code Ann. § 39-14-402(a). Burglary under subsections (a)(1) through (a)(3) is a Class D

felony, while burglary under subsection (a)(4) is a Class E felony. See Tenn. Code Ann. § 39-14-

402(c),(d).

       Tennessee’s burglary statute is “divisible,” in that it lists elements in the alternative to

define several different variants of the crime. See United States v. Davis, 737 F. App’x 736, 739

(6th Cir. June 13, 2018); Lofties v. United States, 694 F. App’x 996, 1000 (6th Cir. June 1, 2017).

However, the Shephard documents associated with Martin’s convictions show that he was

convicted of Class D felonies in each case, which necessarily indicates violations of subsection

(a)(1), (2), or (3) of the burglary statute [Doc. 5 p. 7-12]. Violations of any of the first three

subsections of Tennessee’s burglary statute constitutes generic burglary. See United States v.

Ferguson, 868 F.3d 514, 515 (6th Cir. 2017); Priddy, 808 F.3d at 684-85; see also United States

v. Eason, 643 F.3d 622, 624 (8th Cir. 2011) (“Subparts (1) – (3) of [§ 39-14-402] plainly set forth

the elements of generic burglary as defined by the Supreme Court in Taylor.”). Accordingly,




                                                 5
Martin’s six burglary convictions qualify as ACCA predicates, and he is properly classified as an

armed career criminal.

IV.    MOTIONS

       Also pending in this action are Martin’s motion for the appointment of counsel [Doc. 2]

and Respondent’s motion for an extension of time within which to file its response to the petition

[Doc. 4]. Inasmuch as this Court has determined that Martin’s claims are without merit and that

an evidentiary hearing is unnecessary in this action, Martin’s motion for the appointment of

counsel will be denied. See Rule 8(c) of the Rules Governing Section 2255 Cases in the United

States District Courts; 18 U.S.C. § 3006A (allowing appointment of counsel if the “interests of

justice so require”). Additionally, because the United States has filed its response, its motion for

an extension of time will be denied as moot.

V.     CERTIFICATE OF APPEALABILITY

       When considering a § 2255 motion, this Court must “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11 of the Rules Governing

Section 2255 Proceedings for the United States District Courts. Martin must obtain a COA before

he may appeal the denial of his § 2255 motion. 28 U.S.C. § 2253(c)(1)(B). A COA will issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). For cases rejected on their merits, a movant “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong” to warrant a COA. Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on

a claim that has been rejected on procedural grounds, a movant must demonstrate “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was



                                                  6
correct in its procedural ruling.” Id. Based on the Slack criteria, the Court finds that a COA should

not issue in this cause.

VI.     CONCLUSION

        For the reasons stated herein, Martin has failed to establish any basis upon which § 2255

relief could be granted, and his motion will be DENIED. A COA from the denial of his § 2255

motion will be DENIED.

        An appropriate Judgment Order will enter.


                                                         /s/ Harry S. Mattice, Jr._______
                                                         HARRY S. MATTICE, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
